                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BENJAMIN VIENT,                       )
                                      )
                  Plaintiff,          )
                                      )
            v.                        )        1:19cv2
                                      )
THE SANFORD HERALD, RACHAEL           )
RANEY,                                )
                                      )
                  Defendants.         )

                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff Benjamin Vient (“Vient”) brings this action against

The Sanford Herald (the “Herald”) and Rachael Raney (“Raney”)

alleging violations of the Copyright Act of 1976.              (Doc. 59.)

Before the court is Vient’s motion to transfer (Doc. 56), motion

to amend his second amended complaint (Doc. 66), and motion for

court mediation (Doc. 70), as well as Defendant Raney’s motion to

dismiss (Doc. 61).      The motions have been fully briefed and are

ready for decision.      For the reasons set forth below, Defendant

Raney’s motion to dismiss will be granted, and Plaintiff’s motions

will be denied.

I.   BACKGROUND

     This case has an already extensive procedural history.           Vient

initiated this action on January 3, 2019, with the filing of a pro

se complaint alleging that “Defendant[s] ha[ve] infringed upon

[his] exclusive copyright and intellectual property rights,” in




     Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 1 of 12
violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.

(Doc. 1 at 1.)      The alleged copyright infringement involved the

December 23, 2015 publication by the Herald, a Sanford, North

Carolina newspaper, of an article, “On the Rails: Gliding into the

Holidays,” authored by Vient.     On March 18, 2019, Defendants moved

to dismiss the complaint (Docs. 12, 15), and in lieu of responding

to Defendants’ motions to dismiss, Vient filed an amended complaint

on March 21, 2019 (Doc. 18).        Additionally, Vient filed a Motion

to Compel Expedited Disclosure and/or Discovery (Doc. 19), a Motion

to Schedule Conference and Order (Doc. 20), and a Motion for

Preliminary   Injunctive   Relief    (Doc.   21).    Defendants    opposed

Vient’s   motions   to   compel   discovery    and   for   a   preliminary

injunction (Docs. 26, 31) and subsequently filed motions to dismiss

the amended complaint (Docs. 22, 24), which were later amended

(Doc. 48).

     On April 9, 2019, Vient filed a Motion for More Definitive

Answer/Statement (Doc. 29), as well as a Motion for Court’s Leave

to Amend Complaint (Doc. 30), which Defendants opposed (Doc. 37).

On April 22, 2019, Vient filed a Motion for a More Definite

Statement (Doc. 34), which Defendants opposed (Doc. 40).             Vient

then filed a Motion to Delineate Complaint’s Relief (Doc. 41) and

an additional Motion to Amend (Doc. 47), both of which Defendants

opposed (Docs. 46, 51).      On June 10, 2019, Vient filed a Letter

Motion “[i]n support of [his second] Motion to Amend” and included

                                     2



    Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 2 of 12
a proposed second amended complaint.                     (Doc. 50.)        Defendants

opposed this motion as well.           (Doc. 52.)       Vient then filed a Motion

for Settlement Proposal (Doc. 54), which was struck by the court.

In     a    February 10,     2020    Opinion,        Order,    and   Recommendation,

Magistrate Judge Auld allowed Vient to amend his pleadings, thereby

rendering the motions to dismiss moot, but denied all of Vient’s

other motions.           (Doc. 57.)        This court adopted the Magistrate

Judge’s Recommendations.             (Doc. 64.)         Thus, as allowed by the

court, Vient’s second amended complaint was filed February 10,

2020.       (Doc. 59.)

       On February 24, 2020, Raney moved to dismiss Vient’s second

amended complaint (Doc. 61), and the Herald filed an answer (Doc.

63).       On March 6, 2020, Vient moved yet again to amend his second

amended complaint (Doc. 66), a motion opposed by Defendants (Doc.

68).       Vient has also filed a motion to transfer this case to the

United States District Court in the Western District of Kentucky

(Doc. 56), a motion which Defendants oppose (Doc. 60).                             Vient

thereafter filed a Motion for Court Mediation (Doc. 70), which is

opposed by Defendants (Doc. 71).

       Because       Vient   seeks    to    amend     his     complaint,   the     court

summarizes the facts of his grievance as set out in the proposed

third      amended    complaint,     which      is   viewed     in   the   light    most

favorable to him.            Vient alleges he is the owner of copyrights

registered with the United States Copyright Office, which he

                                            3



       Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 3 of 12
identifies as TX0008587743, TX0008587772, and TX0008589705.                         (Doc.

59 at 1.)     He contends that Defendants have engaged in “multiple

violations    of     17   U.S.C.       §§ 101       et    seq.:    including      multiple

reproduction       violations       of        17    U.S.C.        §§ 106(1),      multiple

distribution     violations       of     17    U.S.C.       §§ 106(3),      and   multiple

display    violations     of   17      U.S.C.       §§ 106(5)”      as    it   relates    to

TX0008589705, an article entitled “On the Rails: Gliding into the

Holidays.”       (Id.)      In     November         2018,     after      discovering     the

unauthorized use of his work, Vient contacted Defendant Raney, who

was then the publisher of the Herald, and informed her that his

works were copyrighted.            (Doc. 65.)             Vient argues that he never

transferred his right to authorize electronic distribution to

Defendants and that, therefore, the third-party use and sale of

his work violates 17 U.S.C. § 201(d).                     (Doc. 66.)

II.   ANALYSIS

      This court has subject matter jurisdiction pursuant to 28

U.S.C.    § 1331     because     this    claim       involves       violations     of    the

Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.

      When properly raised, personal jurisdiction is a threshold

question that precedes consideration of the merits of a claim.

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (citation

and       internal        quotation               marks       omitted)         (“Personal

jurisdiction . . . is an essential element of the jurisdiction of

a district . . . court, without which the court is powerless to

                                              4



      Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 4 of 12
proceed to an adjudication.”); accord Sucampo Pharm., Inc. v.

Astellas Pharma, Inc., 471 F.3d 544, 548 (4th Cir. 2006) (“[T]he

dismissal of a case on an issue relating to the merits of the

dispute, such as failure to state a claim, is improper without

resolving threshold issues of jurisdiction, including personal

jurisdiction.”).

     A.     Motion to Dismiss

            1.      Standard of Review

     “[W]hen     the    court    addresses       the    personal    jurisdiction

question by reviewing only the parties’ motion papers, affidavits

attached    to   the   motion,   supporting       legal    memoranda,      and   the

allegations in the complaint, a plaintiff need only make a prima

facie     showing      of   personal       jurisdiction      to     survive      the

jurisdictional challenge.”           Grayson v. Anderson, 816 F.3d 262, 268

(4th Cir. 2016) (citing Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989)).        The court “must construe all relevant pleading

allegations in the light most favorable to the plaintiff, assume

credibility,     and    draw   the    most     favorable   inferences      for   the

existence of jurisdiction.”           Combs, 886 F.2d at 676.

            2.      Personal Jurisdiction

     Defendant      Raney   moves     to   dismiss     Vient’s    second   amended

complaint, arguing that she resides in Carrollton, Georgia, and is

not involved with the December 2015 publication of Vient’s article

that forms the basis of his copyright infringement claims.                    (Doc.

                                           5



    Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 5 of 12
62 at 3.)      She supports these arguments with sworn affidavits.

(Docs. 16-1, 62-1.)         Raney further contends that she “is not

subject to personal jurisdiction in this Court, under either a

theory of general jurisdiction or specific jurisdiction.”                (Doc.

62 at 5.)      In his proposed amendment to his amended complaint,

Vient argues that he reached out to Raney to resolve the copyright

issues, but nothing came of his efforts.                (Doc. 65 at 1.)     He

argues that Raney is “at least partially responsible for [his]

damages.”     (Id.)

     Analysis of personal jurisdiction consists of a two-part

inquiry: first, whether the exercise of jurisdiction is authorized

under   the   state’s     long-arm    statute;   and    second,   whether   the

exercise      of   jurisdiction       comports   with     the     due   process

requirements of the Fourteenth Amendment.              Carefirst of Md., Inc.

v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir.

2003). See also Pan-Am. Prods. & Holdings, LLC v. R.T.G. Furniture

Corp., 825 F. Supp. 2d 664, 677 (M.D.N.C. 2011).                   Under North

Carolina’s     long-arm    statute,    N.C.   Gen.   Stat.   § 1-75.4,    North

Carolina courts are permitted to exercise “personal jurisdiction

over a defendant to the outer limits allowable under federal due

process.”     Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553,

558-59 & n.3 (4th Cir. 2014); accord Christian Sci. Bd. of Dirs.

of First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 215

(4th Cir. 2001) (“Like those of many other states, North Carolina’s

                                        6



    Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 6 of 12
long-arm    statute   is   construed     to    extend   jurisdiction     over

nonresident defendants to the full extent permitted by the Due

Process Clause.”); Dillon v. Numismatic Funding Corp., 231 S.E.2d

629, 630–31 (N.C. 1977) (same).      Thus, the two-part inquiry merges

into a single question: whether the exercise of jurisdiction

comports with due process.      Universal Leather, 773 F.3d at 559.

     Under the Due Process Clause, a court can have personal

jurisdiction over a defendant in either of two ways:

     First, a court may find specific jurisdiction based on
     conduct connected to the suit.      If the defendant’s
     contacts with the State are also the basis for the suit,
     those contacts may establish specific jurisdiction.
     Second, a court may exercise personal jurisdiction under
     the theory of general jurisdiction, which requires a
     more demanding showing of continuous and systematic
     activities in the forum state.

Tire Eng’g & Distribution, LLC v. Shandong Linglong Rubber Co.,

682 F.3d 292, 301 (4th Cir. 2012) (internal quotation marks and

citations    omitted).      Construing     the    proposed   complaint    and

affidavits in the light most favorable to Vient, the court finds

no contention or evidence that Raney had any contact with North

Carolina.    Therefore, personal jurisdiction cannot be based on

general    jurisdiction    or   specific      jurisdiction   stemming    from

Raney’s contacts, and the inquiry will proceed solely as to the

conduct connected with the lawsuit.

     To resolve an objection to personal jurisdiction, the court

must determine “(1) the extent to which the defendant purposefully


                                     7



    Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 7 of 12
availed itself of the privilege of conducting activities in the

forum state; (2) whether the plaintiff's claims arise out of those

activities; and (3) whether the exercise of personal jurisdiction

is     constitutionally     reasonable.”         Id.     at    301-02    (citation

omitted).       Each prong must be satisfied for the exercise of

specific personal jurisdiction. See Consulting Eng’rs Corp. v.

Geometric Ltd., 561 F.3d 273, 278–79 (4th Cir. 2009).                         “The

allegations of the complaint are taken as true only if they are

not controverted by evidence from the defendant.                Once a defendant

presents evidence indicating that the requisite minimum contacts

do not exist, the plaintiff must come forward with affidavits or

other evidence in support of its position.”                   Vision Motor Cars,

Inc. v. Valor Motor Co., 981 F. Supp. 2d 464, 468 (M.D.N.C. 2013)

(internal citations omitted).

       Raney has filed sworn affidavits detaching her from any

involvement with the publication of Vient’s articles.                   The alleged

copyright      infringement      in   this   case      involved    the    Herald’s

December 23, 2015 publication of an article, “On the Rails: Gliding

into    the   Holidays,”   and    its   upload   onto    a    third-party    site,

Newsbank.      (Doc. 1.)      While Vient alleges that Raney has some

involvement in the alleged infringement, Raney has controverted

these allegations with sworn affidavits averring that she was not

employed with the Herald when these articles were published (Doc.

16-1 at 1-2), and she had no role in deciding what material would

                                        8



       Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 8 of 12
be available through Newsbank.         (Doc. 62-1 at 2.)        Even viewed in

the light most favorable to Vient, the facts do not demonstrate

that    Raney   purposefully     availed   herself   of   the    privilege    of

conducting activities in North Carolina or is connected to Vient’s

copyright infringement claim.

       Even considering Vient’s proposed third amended complaint,

the court has no specific or general personal jurisdiction over

Raney; therefore, Raney’s motion to dismiss will be granted, and

Vient’s motion to amend will be denied as futile.               See Katyle v.

Penn Nat. Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (quoting

United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525

F.3d 370, 376 (4th Cir. 2008)) (“[A] district court may deny leave

if amending the complaint would be futile — that is, if the

proposed amended complaint fails to satisfy the requirements of

the federal rules.”).         See also Skinner v. Womack Army Med. Ctr.,

No. 1:19CV572, 2019 WL 6350628, at *5 (M.D.N.C. Nov. 27, 2019)

(denying leave to file an amended complaint where the proposed

amendment would not save plaintiff’s claim from dismissal).

       B.    Motion to Transfer

       Vient moves to transfer this case “to the jurisdiction of the

owner of Defendant Sanford Herald, Paxton Media Group, to KY Case

5:19-CV000141,”      basing    the   motion   on   “the   revelation   of    the

Affidavit in the NC Case 1:19CV2 (Doc. 32) that Paxton Media Group

of Kentucky is responsible for infringing actions of this case.”

                                       9



       Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 9 of 12
(Doc. 56.)    Defendants oppose this motion, noting that Vient chose

to file his suit here in North Carolina.            (Doc. 60 at 1.)         They

further argue that the “referenced affidavit [(Doc. 32)] was filed

on April 18, 2019 – more than nine [months] before plaintiff’s

Motion   to   Transfer”     and    that    they   have    already   “expended

significant time, energy and financial resources to defend against

plaintiff’s varied and sometimes inscrutable filings” here in

North Carolina.     (Id at 2.)

     Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties

and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where

it might have been brought or to any district or division to which

all parties have consented.”           The court undertakes a two-step

analysis in determining whether to grant a motion to transfer.

First, section 1404(a) requires that the lawsuit could have been

brought in the district or division to which transfer is sought.

Second, the court determines whether transfer is warranted.                  In

considering    a   motion   to    transfer,   a   court   should    weigh   the

following discretionary factors:

     (1) the plaintiff’s initial choice of forum; (2)
     relative ease of access to sources of proof; (3)
     availability of compulsory process for attendance of
     unwilling   witnesses,  and  the  cost   of  obtaining
     attendance of willing and unwilling witnesses; (4)
     possibility of a view of the premises, if appropriate;
     (5) enforceability of a judgment, if one is obtained;
     (6) relative advantage and obstacles to a fair trial;
     (7) other practical problems that make a trial easy,

                                      10



   Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 10 of 12
       expeditious,   and   inexpensive;   (8)   administrative
       difficulties of court congestion; (9) local interest in
       having localized controversies settled at home; (10)
       appropriateness in having a trial of a diversity case in
       a forum that is at home with the state law that must
       govern the action; and (11) avoidance of unnecessary
       problems with conflicts of law.

Speed Trac Techs., Inc. v. Estes Express Lines, Inc., 567 F. Supp.

2d 799, 802 (M.D.N.C. 2008).         The party moving to transfer bears

the burden of proving that the balance favors transfer.               Id. at

803.   Further, a plaintiff’s choice of forum is given considerable

weight and, “unless the balance is strongly in favor of the

defendant,     the    plaintiff’s   choice   of   forum   should   rarely   be

disturbed.”      Collins v. Straight, Inc., 748 F.2d 916, 921 (4th

Cir. 1984) (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508

(1946)).

       Vient bears the burden of demonstrating that transfer is

warranted, but his only support for transfer is that “Paxton Media

Group of Kentucky is responsible for infringing actions of this

case.”      (Doc. 56.)   Nowhere does he allege that the lawsuit could

have been brought in Kentucky, as is his burden, and he fails to

articulate how any of the factors identified above weigh in favor

of transfer.         Because Vient has failed to meet his burden, his

motion to transfer will be denied.

       C.     Motion for Court Mediation

       Vient moves for court mediation, suggesting that the parties

“should be able to professionally resolve the matters without

                                      11



   Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 11 of 12
necessitating Court resources and costs.”              (Doc. 70.)      Defendants

oppose   this     motion,     arguing    that   it    is    both   improper     and

unnecessary.      (Doc. 71 at 2.)       Plaintiff’s motion will be denied.

As Defendants note, the Federal Rules of Civil Procedure and the

Local Rules here in the Middle District provide the order in which

civil litigation shall proceed.            The court directs Vient to this

court’s Local Rules 16.1 and 16.4 regarding the proper timing of

mediation   in    civil     cases    before   the    court,   noting   that    this

district    has    mandatory        mediation   at    the     appropriate     time.

Mediation and voluntary settlement are indeed encouraged.                     Vient

is free to engage in informal discussions with the Defendant in an

effort to resolve his dispute.            However, his request for court-

ordered mediation outside the parameters of this court’s local

rules is denied.

III. CONCLUSION

     For the reasons stated above,

     IT IS THEREFORE ORDERED that Defendant Rachael Raney’s motion

to dismiss for lack of personal jurisdiction (Doc. 61) is GRANTED

and Plaintiff’s motion to amend (Doc. 66), motion to transfer (Doc.

56), and motion for court mediation (Doc. 70) are DENIED.



                                                 /s/   Thomas D. Schroeder
                                              United States District Judge

August 7, 2020


                                         12



   Case 1:19-cv-00002-TDS-LPA Document 73 Filed 08/07/20 Page 12 of 12
